Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NEWS RELEASE FOR IMMEDIATE RELEASE VITAL SIGNS, INC. ANNOUNCES YEAR-END AND FOURTH QUARTER RESULTS FOR FISCAL 2007 TOTOWA, N.J., December 12, 2007 VITAL SIGNS, INC. (NASDAQ: VITL) today announced sales and earnings for the year ended September 30, 2007 as well as for the fourth quarter ended September 30, 2007. For the twelve month period ended September 30, 2007, income from continuing operations decreased 37% to $19.2 million compared with $30.3 million for the comparable fiscal 2006 period. Diluted earnings per share from continuing operations decreased 38% to $1.45 for the twelve month period ended September 30, 2007 compared with $2.32 for the twelve month period ended September 30, 2006. The decreases principally resulted from four non-cash charges aggregating to $21.0 million recognized during the Companys fourth quarter. These charges consisted of the following:  Operating expenses included a goodwill impairment charge of $13.2 million for the pharmaceutical technology services segment that was previously classified as discontinued operations. As previously announced, the Company sought to sell its Stelex subsidiary during fiscal 2007. The Company received no acceptable offers and ultimately re-classified the segment to continuing operations during the fourth quarter of fiscal 2007. The offers that were received served as the basis to estimate the segments fair value for the impairment write-off.  The Company increased its distributor rebate allowance by $4.7 million after obtaining new information from its two largest distributors on their inventory levels. The increase in allowance is reflected as a reduction in sales and gross profit. While increasing the allowance, the Company confirmed that the procedures it has utilized for tracking rebates since fiscal 2005 continues to accurately reflect rebates taken by distributors.  Operating expenses included a long-lived asset impairment of $1.9 million reflecting a business decline at a sleep disorder company acquired in April 2007. The Company is pursuing legal action against the seller asserting fraudulent misrepresentations, breach of non-competition agreement, and other substantial claims.  Operating expenses included a $1.2 million increase in an allowance for unauthorized customer cash payment discounts. The Company is currently engaged in a dispute with one of its distributors. The Company may commence legal proceedings to resolve this dispute. 1 These four items resulted in after-tax charges of $13.6 million, or $1.02 per diluted share. The Company reports its financial results in accordance with generally accepted accounting principles (GAAP). However, management believes that certain non-GAAP performance measured used in managing the business may provide users of this financial information additional meaningful comparisons between current results and results in prior operating periods. See the Table below for supplemental financial data and corresponding reconciliations to GAAP financial measures for the years ended September 30, 2007 and 2006. Non-GAAP financial measures should be viewed in addition to, and not as an alternative for, the Companys reported results prepared in accordance with GAAP. Following is a comparison of the Companys results in accordance with GAAP excluding the last three non-cash charges mentioned above. Inasmuch as the Company classified Pharmaceutical Technology Services segment as a discontinued operation for the first three quarters of fiscal 2007, the adjustments in the table below also present the segment as discontinued operations for all of fiscal 2007 and fiscal 2006. 2 Year ended September 30, 2007 Non-GAAP Adjustments Non-GAAP Non- Adjustments GAAP Pharm Tech Pharm Tech As One-time Rebate Presented as Reserve for After As Presented as After (Dollars in thousands, except per share Reported Allowance Discontinued Unauthorized SSA Acquisition Adjustments Reported Discontinued Adjustments Percent amounts) (GAAP) Increase(1) Operation(2) Discounts(3) Impairment(4) (Non-GAAP) (GAAP) Operation(2) (Non-GAAP) Change Consolidated statement of income data: Net revenue 205,257 4,733 (11,487 ) 198,503 202,124 (15,372 ) 186,752 6.3 % Cost of goods sold and services performed 101,438 (8,457 ) 92,981 100,027 (10,127 ) 89,900 3.4 % Gross profit 103,819 105,522 102,097 96,852 9.0 % Gross Margin 50.6 % 53.2 % 50.5 % 51.9 % Operating expenses: Selling, general and administrative 57,134 (3,712 ) (1,176 ) 52,246 52,182 (3,977 ) 48,205 8.4 % Research and development 7,511 (50 ) 7,461 7,034 7,034 6.1 % Restructuring charge  0  0 Impairment and other charges 15,122 (13,180 ) (1,942 ) 0  0 Other (income) expense - net 527 1 528 880 (149 ) 731 -27.8 % Total operating expenses 80,294 60,235 60,096 55,970 7.6 % Operating income 23,525 45,287 42,001 40,882 10.8 % Interest income (4,909 ) (4,909 ) (3,294 ) (3,294 ) 49.0 % Interest expense 56 56  0 Income unconsolidated investment ( 1,498 ) ( 1,498 ) ( 1,728 ) ( 1,728 ) -13.3 % Total other (income) expense ( 6,351 ) ( 6,351 ) ( 5,022 ) ( 5,022 ) 26.5 % Income from continuing operations before provision for income taxes and non- controlling interest 29,876 51,638 47,023 45,904 12.5 % Provision for income taxes 9 ,985 1,609 4,735 400 660 1 7,389 15,828 (414 ) 15,414 12.8 % Income from continuing operations before non-controlling interest 19,891 34,249 31,195 30,490 12.3 % Non-controlling interest in net income of subsidiary 683 486 1,169 911 911 28.3 % Income from continuing operations 19,208 33,080 30,284 29,579 11.8 % (Loss)/Income from discontinued operations, net (49 ) (521 ) (570 ) 705 705 Net Income 19,159 32,510 30,284 30,284 Earnings (loss) per common share: Basic: Continuing Operations: 1.45 2.50 2.34 2.28 Discontinued Operations: (0.00 ) (0.04 ) 0.00 0.05 Net Earnings: 1.45 2.46 2.34 2.34 Diluted: Continuing Operations: 1.45 2.49 2.32 2.27 Discontinued Operations: (0.01 ) (0.04 ) 0.00 0.05 Net Earnings: 1.44 2.45 2.32 2.32 Basic weighted - average number of shares outstanding 13,238 13,238 12,966 12,966 Diluted weighted - average number of shares outstanding 13,277 13,277 13,040 13,040 3 (1) The Company increased its distributor rebate allowance by an additional $4.7 million after obtaining new information from our two largest distributors on their inventory levels. The increase in allowance is reflected as a reduction in sales and gross profit. While increasing the allowance the Company confirmed that the procedures it has utilized for tracking rebates since fiscal 2005 continues to accurately reflect rebates taken by distributors. For the first 3 quarters of fiscal 2007 the company reported its Pharmaceutical Technology Services segment as a discontinued operation. Earnings guidance was provided under the assumption that the segment will not contribute to earnings from continuing operations. This pro forma adjustment shows the effect of the segment as a discontinued operation for all of fiscal 2007 and fiscal 2006. (3) Operating expenses included a $1.2 million increase in an allowance for unauthorized customer cash payment discounts. The Company is currently engaged in a dispute with one of its distributors. The Company may commence legal proceedings to resolve this dispute. Operating expenses included a long-lived asset impairment of $1.9 million reflecting a business decline at a sleep disorder segment acquisition made in April 2007. The Company is pursuing legal action against the seller asserting fraudulent misrepresentations, breach of non-competition agreement, and other substantial claims. 4 GAAP net revenues for the twelve months of fiscal 2007 increased 1.6% to $205,257,000 compared to $202,124,000 in the comparable period last year. As adjusted to exclude the $4.7 million rebate adjustments and effect of Pharmaceutical Technology Services segment reclassified as discontinued operation in fiscal 2006 and 2007 as described in the table above, net revenues for the twelve months of fiscal 2007 increased 6.3% to $198,503,000. Increases in the Companys core segments were partially offset by a decline in the Companys Pharmaceutical Technology Services segment. Following are the net revenues by business segment for the twelve months ended September 30, 2007 and 2006 (in thousands of dollars): NET REVENUES BY BUSINESS SEGMENT FOR THE YEARS ENDED SEPTEMBER 30, 2007 2006 PERCENT CHANGE Anesthesia $ 74,800 $ 73,794 1.4 % Respiratory/Critical Care 46,296 44,571 3.9 % Sleep Disorder 48,770 42,850 13.8 % Interventional Cardiology/Radiology(1) 28,637 25,538 12.1 % Pharmaceutical Technology Services 11,487 15,371 (25.3 )% Rebate allowance adjustment (4,733 )  (100.0 )% Net Revenues $ 205,257 $ 202,124 1.6 % GAAP income/(loss) from continuing operations decreased 165% to ($5,347,000) for the fourth quarter of fiscal 2007 compared to $8,252,000 for the fourth quarter of fiscal 2006. GAAP earnings/(loss) from continuing operations per diluted share decreased 165% to ($0.40) per share, for the fourth quarter of fiscal 2007 compared to $0.62 per share for the fourth quarter of fiscal 2006. GAAP net revenues for the fourth quarter of fiscal 2007 decreased 3.5% to $50,484,000 compared to $52,334,000 in the comparable period last year. Anesthesia, Respiratory Critical/Care and Sleep Disorders net revenues increased 3.0% to $43,279,000 compared to $42,032,000 in the comparable period last year. Following are the net revenues by business segment for the fourth quarter of fiscal 2007 compared to the fourth quarter of fiscal 2006 (in thousands of dollars): 5 NET REVENUES BY BUSINESS SEGMENT FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2007 2006 PERCENT CHANGE Anesthesia $ 18,348 $ 19,925 (7.9 )% Respiratory/Critical Care 11,515 11,626 (1.0 )% Sleep Disorder 13,416 10,481 28.0 % Interventional Cardiology/Radiology 8,841 7,239 22.1 % Pharmaceutical Technology Services 3,097 3,063 1.11 % Rebate allowance adjustment (4,733 )  (100.0 )% Net Revenues $ 50,484 $ 52,334 (3.5 )% The reduction in Anesthesia and Respiratory/Critical Care net revenues in the fourth quarter was primarily caused by a temporary disruption in supply of facemasks from Respironics due to a delay between the termination of the 26 year supply agreement and the start-up of the current six month transition agreement. As of August 2007 Respironics sold all of its tooling, equipment, know-how, and intellectual property for manufacturing air-filled cushion masks to the Company, agreed to continue manufacturing masks during the transition process, and agreed to cooperate with the startup of the Company's Chinese joint venture. The joint venture is ramping up mask production and is currently supplying 40% to 50% of the Company's mask needs. Net revenues in the Companys Sleep Disorder segment increased 28.0% for the three months ended September 30, 2007. At Breas, the Companys manufacturer of personal ventilators and CPAP devices, revenues increased 20.7%. Net revenue for the fourth quarter in the Companys interventional cardiology/radiology segment increased 22.1% to $8,841,000 due to strong demand for its flagship products. Net revenues in the Companys Pharmaceutical technology services segment for the fourth quarter increased 1.1% to $3,097,000 million. 6 On December 10, 2007, the Board approved a quarterly dividend of $0.10 per share payable on January 2, 2008 to shareholders of record on December 21, 2007. Terry Wall, President and CEO of Vital Signs, commented  We are issuing guidance of $2.80-$2.85, fully diluted EPS for Fiscal 2008.
